ORDER TO SHOW CAUSE
The Supreme Court having ordered on November 4, 2005, that THOMAS J. COLEMAN, III, of MOORESTOWN, who was admitted to the bar of this State in 1990, be suspended from the practice of law for a period of one year, effective December 1, 2005;
And respondent have filed with the Court motions for reconsideration pursuant to Rule 2:11-6, for a stay of the Order of suspension, and for oral argument;
And good cause appearing;
It is ORDERED that respondent’s motions for reconsideration, a stay of the Order of suspension, and oral argument are granted, and THOMAS J. COLEMAN, III, shall show cause before this Court on Wednesday, November 30, 2005, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esq., or his designee shall present this matter to the Court.